OPINION ON PETITION FOR REHEARING
CONOVER, Presiding Judge.
Plaintiffs-Appellants Byron Rakes and Elizabeth Rakes (the Rakeses) petition for rehearing. The procedural history and facts of this case are fully discussed in our opinion of October 8, 1986, published at 498 N.E.2d 101.
On rehearing, the Rakeses contend we erred in awarding only reasonable appellate attorney's fees pursuant to IND.CODE 34-4-80-1(8) while denying their motion for appellate costs, finding the motion for costs unsupported by an affidavit. Upon review, we find the Rakeses did file a well doe-umented and unopposed affidavit supporting their motion for $484.85 in appellate costs. We therefore grant this petition for the limited purpose of adding appellate costs of $484.85 to our original award of $1,105 for appellate attorney's fees. Petition granted. Appellate costs of $484.85 assessed against appellee, in addition to appellate attorney fees as set forth in our original opinion.
MILLER and YOUNG, JJ., concur.